Citation Nr: 1127582	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  08-03 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to automobile and adaptive equipment or to adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from July 1964 to January 1965, and from July 1972 to April 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In the January 2008 substantive appeal to the Board, the Veteran requested a personal hearing before the Board, seated at the RO (Travel Board hearing).  The Veteran did not appear at this hearing that was scheduled for March 3, 2011.  The Veteran did not present good cause for the failure to appear, nor did he request that the hearing be rescheduled; therefore, the appeal will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702(d) (2010).


FINDING OF FACT

The Veteran has not suffered the loss or permanent loss of use of one or both feet or one or both hands, permanent impairment of vision of both eyes, or ankylosis of one or both knees or one or both hips due to service-connected disability.


CONCLUSION OF LAW

The criteria for certification for automobile and adaptive equipment, or adaptive equipment only, have not been met.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 
38 C.F.R. §§ 3.350, 3.808 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, a VCAA notice letter sent in January 2006 satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; and the information and evidence the Veteran was expected to provide.  

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's private treatment records and VA treatment records to assist with the claim.  Also, as will be detailed following, the RO provided the Veteran with a VA physical examination in October 2007, VA neurological examinations in October 2007 and January 2010, and a VA opinion from a qualified neurologist in February 2010.  The Board notes that, in January 2008 and May 2008 statements, the Veteran asserted that the October 2007 VA physical examination report was inadequate.  The Veteran stated that the October 2007 VA physical examiner lied when she wrote that the Veteran could walk several yards.  The Veteran maintains that, during the VA examination, the VA examiner and the Veteran's spouse had to hold the Veteran as he could not walk two feet without assistance.  

Having reviewed the record, the Board finds that the Veteran's statements as to the inadequacy of the October 2007 VA examination lack credible specificity to overcome the presumption of administrative regularity and adequacy of the examination report.  See Sickels v. Shinseki, No. 2010-7140 (Fed. Cir. May 6, 2011).  The Veteran has not submitted any evidence suggesting that the October 2007 VA examiner was not qualified to give an adequate examination.  Moreover, the October 2007 VA examiner who wrote the physical report indicated that the Veteran had severe limitations in his ability to ambulate.  The Board finds no suggestion that the October 2007 VA examiner wrote any misleading statement in the report other than the Veteran's statements, which were only written after the denial of the claim on appeal.  In this case, the Board places far greater weight of probative value on the contemporaneous treatment records, indicating the examiner's findings, than it does on the Veteran's later statements made for compensation purposes that are inconsistent with the accounts in the record.  See, e.g., Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a veteran).  Therefore, the October 2007 VA physical examination is deemed adequate.  

Also, in a February 2010 VA neurological opinion, a VA neurological specialist, having reviewed the claims file, wrote a thorough diagnosis of the Veteran's current neurological disorder.  Moreover, the Board notes that VA provided the Veteran with two VA neurological examinations in October 2007 and January 2010, to determine whether the Veteran was unable to walk due to his disabilities.  In the resulting reports, the VA examiner noted that the Veteran failed to cooperate during the examination.  As a result, the VA neurological examiner indicated that she could not opine as to whether the Veteran's service-connected disabilities caused the Veteran to be unable to walk without resorting to speculation.  

It was the Veteran's actions that prevented VA from further assisting by providing a medical opinion, rather than VA failure to provide adequate examinations, as the Veteran has alleged.  The duty to assist is not a one-way-street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of claimants to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383; Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Therefore, the Board concludes that the October 2007and January 2010 VA neurological examinations are adequate, and the incomplete nature of the results is attributable to the Veteran's failure to cooperate with the examiner.  

To reiterate, VA provided the Veteran with several VA examinations to determine whether he experienced an inability to walk due to his service-connected disabilities.  As the Veteran did not cooperate with VA during two neurological examinations, the VA examiner could not form an opinion as to whether he was unable to walk due to his service-connected disorders.  While the Veteran in one sense appeared for the examinations, in another sense his failure to cooperate or make requested efforts that would aid in determining his eligibility for the benefit sought, are tantamount to failing to appear for a VA examination, and had the same result of no medical opinion.  See 38 C.F.R. § 3.655 (2010).  Therefore, as the Veteran has failed to cooperate with the examination and reexamination attempts, the Board finds that there is no duty to provide an additional examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See Wood, 
1 Vet. App. at 193.

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Automobile and Adaptive Equipment Criteria

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a), (b).  A veteran is considered to be an "eligible person" if he or she is entitled to compensation for any of the following disabilities: (i) the loss or permanent loss of use of one or both feet; (ii) the loss or permanent loss of use of one or both hands; or (iii) the permanent impairment of vision of both eyes.  38 C.F.R. § 3.808(b)(1).

A veteran must have had active military, naval, or air service.  38 C.F.R. § 3.808(a).  A specific application for financial assistance in purchasing a conveyance is required which must contain a certification by the claimant that the conveyance will be operated only by persons properly licensed.  38 C.F.R. § 3.308(c).

A veteran who does not qualify as an "eligible person" under the foregoing criteria may nevertheless be entitled to adaptive equipment if he or she is entitled to VA compensation for ankylosis of one or both knees, or of one or both hips. 
38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(4).

Analysis of Eligibility for Automobile and Adaptive Equipment

The Veteran essentially contends that he should be entitled to automobile and adaptive equipment because his service-connected disabilities result in an inability to walk, equivalent to the loss of use of the feet under 38 C.F.R. § 3.808(b)(1).  

After a review of the evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for eligibility.  The Veteran's service-connected disabilities are depression, which is rated 100 percent disabling; a right hip disability, which is rated 30 percent disabling; chronic low back pain with bilateral compression lumbar radiculopathy (secondary to degenerative disc disease involving the lumbosacral spine), which is rated 40 percent disabling; left radial minor sensory neuropathy, which is rated 20 percent disabling; patellofemoral syndrome of the right knee with degenerative changes, which is rated 10 percent disabling; patellofemoral syndrome of the left knee with degenerative changes, which is rated 10 percent disabling; tinnitus, which is rated 10 percent disabling; idiopathic demyelinating sensorimotor poly neuropathy of the right lower extremity, which is rated 10 percent disabling; idiopathic demyelinating sensorimotor poly neuropathy of the left lower extremity, which is rated 10 percent disabling; scar of the left forearm, which is rated 10 percent disabling; and hearing loss of the left ear, which is rated zero percent disabling.  The Veteran is also been found to be entitled to special monthly compensation based on the need for aid and attendance.  

In relation to the matter at hand, the Board will focus on potentially the most relevant service-connected disabilities.  These include the low back disability, neuropathy/radiculopathy disabilities, and left knee disability.

In reviewing the treatment record of evidence, in a January 2010 VA physical examination report, the Veteran reported that he required the use of corrective shoes, a brace, and a cane in order to walk.  He stated that such use was intermittent, but frequent.  He indicated that he was unable to stand for more than a few minutes and unable to walk for more than a few yards.  The physical examiner noted that the Veteran displayed poor propulsion and very limited motion in his gait while attempting to walk.  The VA physical examiner noted that the Veteran had strength and required assistance to stand.  Upon examination of the knees, the physical examiner noted no evidence of abnormal weight bearing.  Flexion of the right knee was zero to 120 degrees, with pain beginning at 90 degrees, and extension to zero degrees.  Flexion of the left knee was zero to 120 degrees with pain beginning at 100 degrees, and extension to zero degrees.  The VA physical examiner noted crepitus and tenderness in both knees.  Upon review of an April 2003 X-ray report, the VA physical examiner reported mild degenerative changes in the bilateral knees.  The diagnosis was bilateral patellofemoral syndrome with degenerative changes.  The examiner noted that the Veteran was unable to use braces due to the leg condition and indicated that the Veteran displayed severe limitation on standing, walking and transfer during the physical examination.

In an October 2010 VA neurological examination report, the Veteran reported that he first experienced lower extremity symptomatology after an in-service lifting injury in May 1973.  At the time, he reported low back pain with radicular pain down the left lower extremity.  After a February 1978 neurosurgical evaluation, a service examiner found no evidence of compressive radiculopathy.  Despite this finding, the Veteran indicated that he developed right radicular pain in 1975 and, thereafter, experienced intermittent symptoms of radicular pain in both lower extremities manifested by the intermittent buckling of his knees out from under him.  Subsequently, VA testing diagnosed idiopathic noninflammatory demyelinating sensory motor neuropathy for which the Veteran is presently service connected.  The Veteran indicated that he currently experienced persistent numbness in the lower extremities, with intermittent tingling and burning sensations extending up to the mid-thighs with other symptoms extending up to the mid-waist.  Regarding the Veteran's service-connected left radial minor sensory neuropathy, the Veteran reported that, over time, the symptoms of weakness and pain had increased.  He stated that he currently had no functional use of the upper left extremity.  Due to his disabilities, the Veteran stated that he currently used a motorized scooter as he was unable to walk due to weakness in his legs.

Upon examination of the motor system in October 2010, the VA neurological examiner noted that the Veteran's muscles in the upper and lower extremities were well-developed with no atrophy or fasciculations.  Strength in the upper right extremity muscle groups were 4 to 4+/5.  The Veteran did not provide any effort upon left upper extremity testing.  Noting the Veteran's incomplete effort, the examiner stated that strength of the Veteran's left upper extremity muscle groups could not be appropriately rated.  Deep tendon reflexes were 3 in the upper extremities, 3 at the knees, and 2+ at the ankles bilaterally.  Upon sensory examination, the Veteran reported absent light touch, pinprick, and temperature perceptions until the mid-thighs, bilaterally.  In the upper extremities, the Veteran reported a reduced light touch, pinprick, and temperature perception in the distal to proximal gradient up to approximately the elbow on the right.  The Veteran reported the absence of all sensations in the whole left upper extremity up to the shoulder.  The Veteran noted no consistent sensory level on the trunk.  Moreover, the Veteran's gait and posture could not be tested because the Veteran reported being unable to stand and walk.  

Having reviewed the statements, findings, and the treatment records in the claims file, the VA neurological examiner stated that the Veteran had a history of chronic low back strain with subsequent emergence of lower extremity radicular symptoms.  Although the Veteran claimed that he developed radicular symptoms contemporaneous to the in-service lifting accident, the VA neurological examiner noted that the later progression of symptoms, as noted in the treatment records, was more consistent with the emergence of both peripheral neuropathy and the Veteran's reports of progressive disability included within the treatment records.  The VA neurological examiner noted that, within the treatment records, various examiners had been unable to identify a specific cause for the radicular symptoms and a VA nerve biopsy revealed demyelinating noninflammatory polyneuropathy.  As the Veteran did not cooperate during the examination, the VA neurological examiner indicated being unable to objectively assess the functional limitations of the Veteran's motor system.  

The VA neurological examiner further opined that the Veteran's low back condition appeared to contribute to the Veteran's neurologic disability, but the exact contribution of each of these components to the Veteran's overall disability was difficult.  As for the Veteran's left upper extremity, the VA neurological examiner noted that a 2004 MRI found no evidence of a prior stroke that could explain the Veteran's left upper extremity weakness.  The VA neurological examiner noted that the left upper extremity weakness was not consistent with any particular nerve or nerve root damage.  The VA neurological examiner opined that an injury to the brachial plexus could cause sensory impairment in various dermatomes along with widespread weakness; however, upon reviewing the Veteran's treatment records, the VA neurological examiner could not find any readings consistent with a brachial plexus injury in any prior EMG evaluations.  The VA neurological examiner recommended a repeat EMG and nerve conduction study to assess the Veteran's current condition.

In a January 2010 VA neurological examination report, the Veteran reported that he was wheelchair-bound, having bilateral lower extremity numbness and weakness.  The Veteran stated that he had been doing better since his last visit.  He indicated that he had increased strength and sensation in his left upper extremity as well as increased strength in his left leg.  He also stated that his neurologic pain was well-controlled.  The Veteran indicated that he experienced lower extremity sensory symptomatology up to the mid-thigh; however, he did not report any alteration of sensations extending to the mid-waist as he had done in the past.  Upon examination, the Veteran's cranial nerves were normal, with the exception of mildly reduced hearing.  Upon motor system examination, tone was normal, and bulk was normal and symmetric bilaterally.  The VA examiner noted not atrophy or fasciculations.  The Veteran's strength is the right upper extremity was 5/5 and strength in the right lower extremity ranged from 4- to 5-/5.  The Veteran did not provide full effort in testing the left upper and left lower extremity.  The Veteran's strength ranged from 2+ to 3- in most musculature in the left upper and lower extremity.  The VA examiner noted that the Veteran did not cooperate with the pronator drift test or the leg drift test.  The Veteran's deep tendon reflexes were brisk 3 in the upper extremities, 3 at the knees, and 2+ at the ankles bilaterally.

Upon sensory examination in January 2010, the Veteran reported absent light touch, pinprick and temperature perception until the mid-thighs in bilateral lower extremities.  In the upper extremities, the Veteran reported decreased light touch, pinprick, and temperature perception in the glove distribution.  The VA neurological examiner noted that the sensory examination was inconsistent in the upper extremities.  The VA examiner found no sensory level on the back and Romberg sign could not be tested.  The VA neurological examiner noted that he could not test the Veteran's gait and balance because the Veteran reported an inability to stand or walk even with a walking aid.

In conclusion, the January 2010 VA neurological examiner diagnosed idiopathic demyelinating sensorimotor polyneuropathy, status unchanged from the October 2007 VA medical examination report.  In conclusion, the examiner noted that the Veteran had reported progressive disability of the lower extremities over time and that the Veteran carried the diagnosis of idiopathic demyelinating sensorimotor polyneuropathy.  The VA neurologic examiner assessed that the Veteran's disability appeared to be out of proportion to the degree of sensory deficit.  The VA neurological examiner also stated that the Veteran's motor evaluation could not be reliably completed due to the Veteran's poor cooperation, specifically give-away weakness on the left.  The VA neurological examiner indicated that she could not provide an explanation for the discrepancy between the Veteran's disability and the tested degree of sensory deficit, but suspected that there might be a psychological overlay.  

In a February 2010 VA neurological opinion, a VA neurologist reviewed the Veteran's neurological studies.  After reviewing these studies, the VA neurologist diagnosed motor predominant polyneuropathy in the lower limbs.  In explaining this diagnosis, the VA neurologist found that the Veteran displayed mild demyelinative features, but also reported that the Veteran did not display any of Albers and Kelly criteria for CDIP.  The neurologist suspected any axonal loss findings were primarily related to below root lesions.  The VA neurologist also diagnosed superimposed entrapment neuropathies in the left upper limb.  In explaining this diagnosis, the VA neurologist diagnosed mild to moderate left median sensorimotor nerve lesion across the wrist (carpal tunnel syndrome).  The VA neurologist explained that this was a mild demyelinative disability with mild motor and mild to moderate sensory axonal loss.  The VA neurologist also reported mild left ulnar motor demyelinative nerve lesion across to the elbow.  The VA neurologist noted that, despite active denervation changes in ulnar intrinsic muscles, there was no axonal loss in the abductor digiti minimi with good prognosis for reversible injury.  The VA neurologist also found probable bilateral L4 through S1 root lesions with left greater than right severe distal L5 greater than S1 axonal loss with chronic changes at L5.  

The VA neurologist in February 2010 concluded by hypothesizing that if the Veteran was experiencing clinically worsening in the lower limbs, the VA neurologist suspected it was due to progression of lumbar stenosis and polyradiculopathy rather than progressive polyneuropathy.  The study did not exclude worsening due to upper motor neuron involvement, including myelopathy.  If the Veteran was experiencing worsening in his left upper limb, the studies only confirmed involvement in the hand due to entrapment neuropathies with no evidence of cervical root lesions or demyelinative polyneuropathy.

In a June 2010 addendum, the VA neurological examiner who wrote both the October 2007 and January 2010 VA neurological examination report indicated that she concurred with the February 2010 VA neurologist's suggestion that the worsening of the Veteran's lower limbs was secondary to worsening spinal stenosis associated with polyradiculopathy rather than progressive polyneuropathy. 

In October 2010, the VA neurological examiner was requested to comment on whether the Veteran, who uses a wheelchair for mobility, had lost the use of his legs due to a service-connected disorder as studies had shown a disparity between the objective medical findings and the Veteran's subjective complaints.  In an October 2010 addendum, the VA neurologist reported that the Veteran did not provide full effort during the motor sub-section of the VA neurological examinations pertaining to the left upper and lower extremities.  Moreover, the Veteran exhibited weight-bearing strength in the right leg, but did not attempt to stand or walk.  Therefore, the VA neurological neurologist opined that the Veteran's full weight-bearing potential could not be assessed.  She indicated that VA's investigations, including EMG and nerve conduction studies testing, and the review of a prior MRI of the spine did not provide any conclusive answers.  Therefore, the VA neurological examiner concluded that the question of whether the Veteran had lost the use loss of use of his legs could not be answered without resort to speculation.  

In support of his claim, the Veteran has submitted treatment records and statements indicating that he is wheelchair-bound.  In an October 2001 VA treatment record, a VA examiner stated that the Veteran had a serious neuropathy and was confined to a wheelchair most of the time.  In a January 2008 VA treatment record, the same VA examiner stated that the Veteran could ambulate only with a wheelchair or scooter, and requested that VA allow car adjustments.

Reviewing private treatment records and statements, in a March 2002 letter, a private examiner stated that the Veteran could not ambulate without maximum assistance.  In a February 2008 private treatment record, a private examiner treating the Veteran for erectile dysfunction noted that the Veteran required a wheelchair for mobility.  He further stated that the Veteran was unable to walk or stand without assistance.  The private examiner did not indicate that he had tested the Veteran's leg strength at that time.  Moreover, in a March 2008 private treatment record, a private examiner, treating the Veteran for a malfunctioning penile implant, stated that the Veteran was wheelchair bound.  

Having reviewed this evidence, the Board finds that the preponderance of the evidence weighs against a grant for either automobile and adaptive equipment or for adaptive equipment only.  Initially, the Board notes that the Veteran is not entitled to adaptive equipment only as the evidence does not indicate loss or permanent loss of use of both feet.  The Veteran's disabilities of the lower extremities, including sensory poly neuropathy, knee arthritis disabilities, and lumbar radiculopathy do not manifest in ankylosis of one or both knees, or of one or both hips.  Therefore, he does not qualify for the provision of adaptive equipment only.  Moreover, the Veteran does not claim to have lost the use of either a hand or the permanent impairment of vision of both eyes, two of the criteria allowing for the award of automobile and adaptive equipment.  38 C.F.R. § 3.808(b)(1).

Having reviewed the evidence of record, the Board finds that the record does not demonstrate that the Veteran cannot walk due to service-connected disabilities.  The Veteran states that he currently uses a wheelchair for ambulation purposes and, in several statements throughout the record, the Veteran has indicated his belief that he is unable to walk, in large part, due to bilateral lower extremity radiculopathy caused by his service-connected lower back disability which causes difficulty in using his legs.  Moreover, the Veteran states that a service-connected left arm radiculopathy disability makes it impossible to use that arm.  The Veteran also indicates that he cannot use his left arm to hold either a crutch or a cane to steady himself while walking.   

The Board does not question that the Veteran uses a wheelchair or scooter for mobility; however, the Board finds that the evidence or wheelchair or scooter usage is not sufficient to allow for a grant of automobile and adaptive equipment because the evidence does not show that the Veteran cannot use his legs due to his service-connected disabilities.  In reaching this conclusion, the Board has considered all the evidence, including several statements from private and VA examiners, each indicating that the Veteran uses a wheelchair.  The Board notes that almost all of these statements contain no notations as to the cause of the Veteran's immobility; therefore, they are not probative of whether the Veteran has permanent loss of use of the legs due to a service-connected disability.  

Similarly, in an October 2001 VA treatment record, a VA examiner stated that the Veteran had a serious neuropathy and was confined to a wheelchair most of the time.  The October 2001 VA examiner did not state that the Veteran was confined to a wheelchair due to the service-connected disability neuropathy.  Moreover, the VA examiner does not indicate how long the Veteran is confined to the wheelchair, and if walking is possible.  

As indicated in the discussion above, VA made several attempts to examine the Veteran, who thwarted such attempts to examine him because of refusal to cooperate during the examination and reexamination.  During the October 2007 VA physical examination, the VA examiner stated that the Veteran had severe limitations in his ability to ambulate.  In October 2007 and February 2010, the Veteran was given neurological examinations.  In each report, the VA neurological examiner noted that the Veteran did not cooperate in testing his left upper extremity.  Moreover, the Veteran failed to cooperate during the examination by refusing to attempt to stand and walk despite doing so during the October 2007 VA physical examination.  Moreover, in the October 2010 VA addendum, the VA neurological examiner noted that tests showed that the Veteran exhibited weight-bearing strength in the right leg, which is some evidence that tends to weigh against finding of loss of use of the leg, although the VA neurological examiner stated that, as the Veteran's weight-bearing potential could not be determined, it was impossible to determine whether the Veteran had lost the use of his legs without resorting to speculation.  As this opinion was written after two separate neurological examinations, two interviews with the Veteran, and a review of the entire claims files, to include the October 2007 VA physical examination and the February 2010 VA neurological opinion, the Board finds it to have great probative value in this matter.  Id.  

The Board notes that, in a May 2011 brief on the Veteran's behalf, the Veteran's representative argued that the Veteran's claim should be granted based on a comment in the January 2010 VA neurological examination report.  Specifically, in the conclusions, the VA neurological examiner stated that she could not provide an explanation for the discrepancy between the Veteran's claimed disability and the tested degree of sensory deficit, but suspected that there might be a psychological overlay.  As the Veteran was service-connected for depression, the Veteran's representative suggested that the benefit should be granted because the depression caused the psychological overlay which caused his inability to walk.  

The Board notes that the January 2010 VA neurological examiner was resorting to speculation by reporting her suspicion that there might be a psychological overlay.  When this statement is read in the context of the same VA examiner's statement hat she could not provide an explanation for the discrepancy between the Veteran's disability and the tested degree of sensory deficit, the statement is of no probative value.  Moreover, the statement would only suggest some psychological involvement, but does not constitute probative evidence of permanent loss of use of the legs that is caused by the service-connected disabilities, even including the service-connected depression.  Medical evidence such as this that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 
5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996). 

As noted above, VA attempted to assist the Veteran in determining whether he was unable to walk due to service-connected disabilities.  The Veteran failed to cooperate during two different VA neurological examinations.  Therefore, through the Veteran's lack of cooperation, the VA examiner was unable to form an opinion as to whether the Veteran's service-connected disabilities caused him to be unable to walk.  Without sufficient probative evidence indicating that the Veteran is entitled to compensation for loss of feet due to a service-connected disability, the evidence that is of record does not meet the criteria for a grant for either automobile and adaptive equipment or for adaptive equipment only, and the claim must be denied.  


ORDER

Entitlement to automobile and adaptive equipment or to adaptive equipment only is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


